Fish, J.
This being a claim case, and the question in controversy being-whether certain crops, levied on under an execution issued upon the foreclosure of a laborer’s lien, were the property of the defendant in execu*565tion, a cropper, or of the claimant, who was the landlord, and there being evidence which might have warranted a finding for the plaintiff in execution, it was error to direct a verdict for the claimant.
Submitted April 21,
Decided May 22, 1897.
Levy and claim. Before Judge Sheffield. Early superior court. April term, 1896.
R. ÍZ". Powell & Son, for plaintiff. G. D. Oliver, contra.

Judgment reversed.


All the Justices concurring.